[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 10-13665                NOVEMBER 23, 2011
                           Non-Argument Calendar               JOHN LEY
                                                                 CLERK
                         ________________________

                    D.C. Docket No. 1:96-cr-00565-DMM-9

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                     versus

JOEL SOCORRO,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                             (November 23, 2011)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Joel Socorro appeals his conviction on a plea of guilty for carrying a firearm
during a crime of violence, in violation of 18 U.S.C. § 924(c)(1).1 Socorro claims

that his conviction is invalid because he was denied his constitutional right to a

speedy trial: he was not arraigned until thirteen years following the return of his

indictment. Socorro did not move the district court to dismiss his indictment on

that speedy trial ground; moreover, his plea of guilty operated as a waiver of all

nonjurisdictional defects in the criminal proceeding, including a violation of the

right to a speedy trial. United States v. Yunis, 723 F.2d 795, 796 (11th Cir. 1984).

Socorro’s conviction is, accordingly, AFFIRMED.




       1
         The crime of violence was an attempt to rob a shipment of property in the possession of
the United Parcel Service on June 11, 1996, in violation of 18 U.S.C. § 1951(a).

                                               2